DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/004,292, filed on 27 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claim 5 is objected to because of the following informality: lines 3-4 appear to contain a typographical error. See "the second state information each size of which is increased as the learning advances.". Is recommended to amend "the second state information each size of which is increased as the learning advances." to "the second state information, each size of which is increased as the learning advances." Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano et al. (US 20200094406 A1 and Kusano hereinafter), in view of Khansari Zadeh et al. (US 20200122321 A1 and Khansari Zadeh hereinafter).
Regarding Claims 1, 9 and 10
Regarding claim 1, Kusano teaches a controller (see all Figs.; [0012]), comprising:
one or more processors (see Fig. 1, computer 12; [0016] and [0099]) configured to:
acquire first state information indicating a state of an object to be gripped by a robot (see Fig. 6, step S20; [0012], [0014], [0025], [0035] and [0079]-[0080]);
input the first state information to a first neural network (see Fig. 6, step S21; [0012], [0035]-[0036] and [0081]), and obtain, from output of the first neural network, first output information including a first position indicating a position of the robot and a first posture indicating a posture of the robot when the robot grips the object (see Fig. 6, steps S21-S22; [0012], [0014], [0037] and [0081]-[0083]); and
control operation of the robot on the basis of the first output information (see Fig. 6, step S23; [0017], [0020], [0022], [0040] and [0084]).
Regarding claims 9-10, Kusano additionally teaches a control method (see Fig. 6, all; [0002]), and a computer program product (see [0016] and [0099]), comprising the steps above (as discussed above).
Kusano is silent regarding acquire second state information indicating a state of a transportation destination of the object; input the second state information to the first neural network; and obtain, from output of the first neural network, a second position indicating a position of the robot and a second posture indicating a posture of the robot at the transportation destination of the object.
Khansari Zadeh teaches a controller (see all Figs.; [0004]-[0007]), comprising:
one or more processors (see Fig. 9, processor 914; [0014] and [0133]) configured to:
acquire second state information indicating a state of a transportation destination of the object (see [0005], [0008]-[0009], [0014], [0066] and [0122]);
input the second state information to a first neural network (see [0004]-[0008], [0014], [0021]-[0022] and [0067]), and obtain, from output of the first neural network, a second position indicating a position of the robot and a second posture indicating a posture of the robot at the transportation destination of the object (see [0005]-[0008], [0014], [0020]-[0022], [0055] [0068]-[0071] and [0121]-[0124); and
control operation of the robot on the basis of the first output information (see [0007], [0014], [0071] and [0126]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Khansari Zadeh to Kusano. That is, it would have been obvious to modify the processor of the controller/process/computer program product of Kusano to be further configured to acquire second state information indicating a state of a transportation destination of the object; input the second state information to the first neural network; and obtain, from output of the first neural network, a second position indicating a position of the robot and a second posture indicating a posture of the robot at the transportation destination of the object, as taught by Khansari Zadeh. 
Khansari Zadeh teaches using a neural network to determine placement positioning/postures of a variety of different objects in a variety of different placement locations. The known technique prevents failure when a placement location, such as a bin, is moved around. A person having ordinary skill in the art would have been motivated to apply the same technique to the controller/process/ computer program product of Kusano in order to attain the same results. 
Application of the known technique taught by Khansari Zadeh to the controller/process/ computer program product taught by Kusano would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include:
the controller/method/computer program product, further configured to acquire second state information indicating a state of a transportation destination of the object; input the second state information to the first neural network; and obtain, from output of the first neural network, a second position indicating a position of the robot and a second posture indicating a posture of the robot at the transportation destination of the object. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Modified Kusano teaches the controller according to claim 1 (as discussed above in claim 1), 
Kusano further teaches wherein the first output information includes an evaluation value for each combination of the first position and the first posture (see "score" in Figs. 7B-7C and [0083], [0086] and [0088]), and
the one or more processors control the operation of the robot on the basis of the first position and the first posture that are included in a combination having a larger evaluation value than the evaluation values of other combinations (see Fig. 6, step S22; [0083] and [0086]-[0087]).
Khansari Zadeh teaches wherein the first output information includes an evaluation value for each combination of the second position and the second posture (see "probability" and/or "success measure" in [0006], [0055] and [0070]), and
the one or more processors control the operation of the robot on the basis of the second position and the second posture that are included in a combination having a larger evaluation value than the evaluation values of other combinations (see [0006] and [0071]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Khansari Zadeh to modified Kusano. That is, it would have been obvious to further modify the processor of the controller program product of modified Kusano to be further configured to include an evaluation value for each combination of the second position and the second posture, and to control the operation of the robot on the basis of the second position and the second posture that are included in a combination having a larger evaluation value than the evaluation values of other combinations, as taught by Khansari Zadeh. 
Khansari Zadeh teaches determining a plurality of candidate placement positions/postures. A probability of successful placement is assigned to each candidate action and the candidate action with the highest probability is selected to be executed by the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the controller of modified Kusano in order to attain the same results. 
Application of the known technique taught by Khansari Zadeh to the controller taught by modified Kusano would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the controller, wherein the first output information includes an evaluation value for each combination of the first position, the first posture, the second position, and the second posture, and the one or more processors control the operation of the robot on the basis of the first position, the first posture, the second position, and the second posture that are included in a combination having a larger evaluation value than the evaluation values of other combinations. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 3
Modified Kusano teaches the controller according to claim 2 (as discussed above in claim 2), 
Kusano further teaches wherein the one or more processors output the evaluation value (see [0083] and [0088]).
Regarding Claim 8
Modified Kusano teaches the controller according to claim 1 (as discussed above in claim 1),
Kusano further teaches wherein the first neural network includes a convolution layer or the convolution layer and a pooling layer (see Fig. 4, all; [0050] and [0055]-[0063]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (as modified by Khansari Zadeh) as applied to claim 1 above, and further in view of Redmon et al. (US 10089575 B1 and Redmon hereinafter).
Regarding Claim 4
Modified Kusano teaches the controller according to claim 1 (as discussed above in claim 1), 
Kusano is silent regarding wherein the one or more processors input the first state information and the second state information having sizes different from the sizes of the first state information and the second state information that were input at learning and obtains the first output information.
Redmon teaches a controller (see all Figs.; Col. 1, lines 22-42), comprising:
one or more processors (see Fig. 11, processor 1114; Col. 4, lines 13-51; Col. 19, lines 21-34) configured to:
acquire first state information indicating a state of an object to be gripped by a robot and second state information (see Col. 1, line 58 - Col. 2, line 21; Col. 3, lines 29-43; Col. 7, lines 67-51);
input the first and second state information to a first neural network (see Col. 1, line 58 - Col. 2, line 21; Col. 3, lines 29-43), and obtain, from output of the first neural network, first output information including a first position indicating a position of the robot and a first posture indicating a posture of the robot when the robot grips the object (see Col. 1, line 58 - Col. 2, line 21; Col. 3, lines 29-43), and
control operation of the robot on the basis of the first output information (see Col. 1, line 58 - Col. 2, line 21; Col. 3, lines 29-43),
wherein the one or more processors input the first state information and the second state information having sizes different from the sizes of the first state information and the second state information that were input at learning and obtains the first output information (see Col. 7, line 37 - Col. 8, line 9, especially "The system may then resize the image to 224×224 pixels (or other size) to fit the input layer of the convolutional neural network."; Col. 10, lines 54-58; Col. 13, lines 24-38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Redmon to modified Kusano. That is, it would have been obvious to further modify the processor of the controller of modified Kusano to input the first state information and the second state information having sizes different from the sizes of the first state information and the second state information that were input at learning and obtains the first output information, as taught by Redmon. 
Redmon teaches a flexible system capable of inputting image date having a larger size than the input layer of a convolutional neural network. The image data is resized to fit the input layer of a convolutional neural network, thus allowing any image data of excess size to be utilized to generate gripping parameters. A person having ordinary skill in the art would have been motivated to apply the same technique to the controller of modified Kusano in order to attain the same results. 
Application of the known technique taught by Redmon to the controller taught by modified Kusano would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the controller, wherein the one or more processors input the first state information and the second state information having sizes different from the sizes of the first state information and the second state information that were input at learning and obtains the first output information. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 5
Modified Kusano teaches the controller according to claim 4 (as discussed above in claim 4),
Kusano is silent regarding wherein the one or more processors learn the first neural network using the first state information and the second state information each size of which is increased as the learning advances.
Redmon teaches wherein the one or more processors learn the first neural network using the first state information and the second state information each size of which is increased as the learning advances (see Col. 7, line 37 - Col. 8, line 9, especially "For example, to generate an augmented image of an original image, the system may take a center crop of 320×320 pixels (or other size) of the original image, randomly translate it by up to 50 pixels (or other size) in both the x and y direction, and rotate it by a random amount. The system may then resize the image to 224×224 pixels (or other size) to fit the input layer of the convolutional neural network. The system may generate multiple augmented images (e.g., more than 1,000 in some implementations) per original image by, for example, iteratively generating the augmented images as previously described."; Col. 10, lines 54-58; Col. 13, lines 24-38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Redmon to modified Kusano. That is, it would have been obvious to further modify the processor of the controller of modified Kusano to learn the first neural network using the first state information and the second state information, each size of which is increased as the learning advances, as taught by Redmon. 
Redmon teaches a flexible system capable of inputting image date having a larger size than the input layer of a convolutional neural network. The image data is resized to fit the input layer of a convolutional neural network, thus allowing any image data of excess size to be utilized to generate gripping parameters. A person having ordinary skill in the art would have been motivated to apply the same technique to the controller of modified Kusano in order to attain the same results. 
Application of the known technique taught by Redmon to the controller taught by modified Kusano would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the controller, wherein the one or more processors learn the first neural network using the first state information and the second state information each size of which is increased as the learning advances. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusano (as modified by Khansari Zadeh) as applied to claim 1 above, and further in view of Mousavian et al. (US 20200361083 A1 and Mousavian hereinafter).
Regarding Claim 6
Modified Kusano teaches the controller according to claim 1 (as discussed above in claim 1),
Kusano is silent regarding wherein the one or more processors
input the first state information and the second state information to a second neural network, and obtain, from output of the second neural network, second output information including correction values of the first position, the first posture, the second position, and the second posture,
correct the first output information by the second output information, and
control the operation of the robot on the basis of the corrected first output information.
Mousavian teaches a controller (see all Figs.; [0607]), comprising:
one or more processors (see [0135]-[0136]) configured to:
acquire first state information and second state information indicating a state of an object to be gripped by a robot (see [0607] and [0615]);
input the first and second state information to a first neural network (see [0607] and [0615]), and obtain, from output of the first neural network, first output information including a first and second position indicating a position of the robot and a first and second posture indicating a posture of the robot when the robot grips the object (see [0607] and [0615]), and
control operation of the robot on the basis of the first output information (see [0608] and [0616]),
wherein the one or more processors
input the first state information and the second state information to a second neural network, and obtain, from output of the second neural network, second output information including correction values of the first position, the first posture, the second position, and the second posture (see [0607] and [0615]),
correct the first output information by the second output information (see [0607] and [0615]), and
control the operation of the robot on the basis of the corrected first output information (see [0608] and [0616]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Mousavian to modified Kusano. That is, it would have been obvious to further modify the processor of the controller of modified Kusano to input the first state information and the second state information to a second neural network, and obtain, from output of the second neural network, second output information including correction values of the first position, the first posture, the second position, and the second posture, correct the first output information by the second output information, and control the operation of the robot on the basis of the corrected first output information, as taught by Mousavian.
Mousavian teaches using a second neural network to modify candidate positions/postures to produce a second set of more accurate positions/postures. A person having ordinary skill in the art would have been motivated to apply the same technique to the controller of modified Kusano in order to attain the same results. 
Application of the known technique taught by Mousavian to the controller taught by modified Kusano would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include: 
the controller, wherein the one or more processors input the first state information and the second state information to a second neural network, and obtain, from output of the second neural network, second output information including correction values of the first position, the first posture, the second position, and the second posture, correct the first output information by the second output information, and control the operation of the robot on the basis of the corrected first output information. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 7
Modified Kusano teaches the controller according to claim 6 (as discussed above in claim 6),
Kusano is silent regarding wherein the one or more processors learn the second neural network.
Mousavian teaches wherein the one or more processors learn the second neural network (see [0146], [0607] and [0615]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664